In an action to recover damages for personal injuries sustained by plaintiff, *679a police officer on duty in pursuit of a prowler in darkness, as a result of his (the plaintiff’s) stumbling over a coping on the ground level of a depressed areaway which afforded light and air to the basement of defendant’s property, the plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered March 15, 1961, which dismissed his complaint at the end of his case during a jury trial. Judgment affirmed, without costs. No opinion. Beldock, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.